UNITED STATES DISTRICT COURT
                                                  USDCSDNY
                                                  DOCUMENT
                                                · ELECfRCN:CALLY FILED 1
                                                                              I
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x             Il
                                                  DC:C #: ·-·.;:
                                                  DATE FILED:
                                                                    I   I .
                                                                   1[2.. y/ /~
                                                                              ii
COVENTRY CAPITAL US LLC,

                          Plaintiff,          17 Civ. 7417 (VM) (HBP)

        -against-                             OPINION
                                              AND ORDER
EEA LIFE SETTLEMENTS, INC.,
et al.,

                          Defendants.

-----------------------------------x


                PITMAN, United States Magistrate Judge:


I.     Introduction


                By letter dated June 12, 2018 (Docket Item ("D.I.") 66)

("Coventry's June 12 Ltr."), plaintiff Coventry Capital US LLC

("Coventry") moves (1) to compel defendant EEA Life Settlements

Inc.    ("EEA Life") to produce certain documents and (2) to impose

sanctions against the individual defendants based on their

failure to produce certain documents.        For the reasons set forth

below, the motion is denied.


II.     Facts


                This is a diversity action arising out of the parties'

unsuccessful efforts to negotiate plaintiff's purchase of a

portfolio of life insurance policies from EEA Life.
          According to the complaint, EEA Life owned a portfolio

comprised of 133 life insurance policies with an aggregate net

benefit of approximately $459 million.     Plaintiff alleges that

EEA Life held this portfolio on behalf of EEA Life Settlements

Fund PCC Limited ("EEA Settlements Fund") and its affiliates.       At

an unspecified point in time after 2014, EEA Life ostensibly

sought a buyer for the portfolio and entered into negotiations

with Coventry.    Coventry alleges that these negotiations were, in

reality, a sham, and that defendants actually had no intention of

completing the sale.     According to Coventry, defendants entered

into the sham negotiations in order to appease investors who were

seeking to redeem their investments in an affiliate of EEA Life,

EEA Settlements Funds.     Coventry also alleges that it entered

into an agreement with EEA Life during the negotiations that

provided, upon the execution of a definitive contract of sale,

Coventry would receive the death benefits of any person insured

under a policy contained in the portfolio who died after May 15,

2017.   Coventry claims that defendants actually sought to main-

tain ownership of the portfolio to enable EEA Life and its

affiliates to charge investors millions of dollars in fees and

other expenses, and to reap the death benefits resulting from the

large numbers of insureds who unexpectedly died in May, June and

August 2017.     As a result of the foregoing, Coventry asserts a

claim against EEA Life for breach contract, a claim against all


                                   2
defendants for fraud and intentional misrepresentations and a

claim against individual defendants Vincent Piscaer and Hiren

Patel for aiding and abetting the alleged fraud and intentional

misrepresentations.

             An understanding of the current dispute requires an

understanding of the rather complicated relationship among the

defendants and several other entities.     EEA Life is wholly owned

by EEA Life Settlements Master Fund II Limited ("Master Subsid-

iary II").     Master Subsidiary II and a second entity -- EEA Life

Settlements Master Fund Limited ("Master Subsidiary") are both

wholly owned by EEA Life Settlements Holdings Limited ("EEA

Holdings").     EEA Holdings is wholly owned by EEA Settlements

Fund.    EEA Settlements Fund has an investment management agree-

ment with EEA Fund Management (Guernsey) Limited (the "Guernsey

Manager") under which the Guernsey Manager manages EEA Settle-

ments Fund, EEA Holdings, Master Subsidiary, Master Subsidiary II

and EEA Life.     Defendant Piscaer is one of four directors of the

Guernsey Manager.     The Guernsey Manager is also a party to a

marketing agreement with EEA Fund Management Limited ("EEA UK")

which acts as marketing agent for EEA Settlements Fund.     Accord-

ing to Coventry, Patel is an officer and managing director of EEA

UK and Piscaer is Head of Alternative Investments of EEA UK.

Piscaer and Patel, however, deny that either is an officer of EEA

UK.     The Guernsey Manager and EEA UK are wholly owned by Anath


                                   3
Capital Group Limited ("Anath"); Patel is one of two directors of

Anath.

          The present dispute arises out of document requests

Coventry served on EEA Life, Piscaer and Patel.    The document

requests seek documents that are in the actual possession of the

Guernsey Manager, EEA UK and other affiliated or related enti-

ties.

          Coventry first raised an issue with respect to the

individual defendants' failure to produce documents from the

Guernsey Manager, EEA UK and the affiliated or related entities

in February 2018.   Coventry cited the defendants' Rule 26(a) (1)

disclosures as one of the reasons for believing that the individ-

ual defendants and EEA Life had access to the documents. These

disclosures provided, in pertinent part:

               To the best of defendants' knowledge, non-privi-
          leged documents relating to EEA's business dealings
          with Coventry, the negotiation of the LOI, information
          related to the Portfolio and Retention Portfolio, and
          communications regarding the proposed transaction after
          the execution of the LOI are located at .      (3) EEA
          Fund Management (Guernsey) Limited, PO Box 141, La
          Tonelle House, Les Banques, St. Sampson, Guernsey GYl
          3HS; (4) EEA Life Settlements Fund PCC Limited, PO Box
          141, La Tonelle House, Les Banques, St. Sampson, Guern-
          sey GYl 3HS; and (5) EEA Fund Management Limited, 6th
          Floor, Becket House, 36 Old Jewry, London EC2R 8DD.
          Copies of responsive, non-privileged documents will be
          provided pursuant to Fed.R.Civ.P. 34.

Defendants at that time took the same position that they are

taking now, namely, that they do not have the ability to produce

documents in the actual possession of the Guernsey Manager, EEA

                                 4
UK and the other related or affiliated entities.    After hearing

oral argument on March 8, 2018, I issued an Order on March 29,

2018 which provided, in pertinent part:

              Given the scant nature of defendants' document
         production to date, the nature of the relationships
         among EEA Inc. and its affiliates and the representa-
         tions in defendants' 26(a) (1) disclosures, I understand
         plaintiff's skepticism with respect to defendants'
         claim. Nevertheless, I cannot assume that defendants'
         counsel was dissembling when he represented on the
         record in open court that the defendants do not possess
         and do not have the practical ability to obtain docu-
         ments in the possession of Guernsey Manager, the Fund,
         EEA UK and EEA Holdings.   I conclude that plaintiff's
         motion to compel should be denied, without prejudice to
         renewal, provided that within 14 days of the date of
         this Order, defendants provide an (1) affidavits or
         declarations pursuant to 28 U.S.C. § 1746 from all
         defendants confirming the representations made by
         counsel at the March 8 oral argument and (2) affidavits
         or declarations pursuant to 29 U.S.C. § 1746 from
         Guernsey Manager, the Fund, EEA UK and EEA Holdings
         confirming that these entities do not permit EEA Inc.
         to have access to their documents in the regular course
         of their business and that they have not and will not
         provide any documents to EEA Inc. in connection with
         this litigation unless compelled to do so as a result
         of formal discovery proceedings.

(Order dated Mar. 29, 2018 (D.I. 47) at 5-6).   The individual

defendants and EEA Life timely filed declarations confirming

their inability to access the documents of the Guernsey Manager

and EEA UK for the purpose of producing them in this proceeding

(Declaration of Hiren Patel, dated April 11, 2018   (D.I. 52);

Declaration of Vincent Piscaer, dated April 11, 2018 (D.I. 53);

Declaration of Carl T. Daly, dated April 12, 2018 (D.I. 54)).




                                5
          Coventry raised the issue again, with respect to

Piscaer and Patel, at a conference held on May 11, 2018.     At that

time, Coventry claimed that Piscaer and Patel had admitted that

they had access to the documents of the Guernsey Manager and EEA

UK in the ordinary course of business and, therefore, had the

practical ability to produce the documents (Transcript of Pro-

ceedings, dated May 11, 2018 (D.I. 62)   ("5-11-18 Tr.") at 5-6)

Piscaer and Patel continued to contend that although they had

access to documents in the ordinary course of business, the

Guernsey Manager and EEA UK were refusing to grant them access to

documents for the purpose of producing them in this litigation.

After hearing from both sides, I directed Piscaer and Patel

          to produce all non-privileged documents that are in
          their possession custody or control for any purpose.
          If they don't currently have actual possession, they
          are directed to attempt to get possession.  If the[ir]
          employers says no, that's something, a bridge I guess
          we can cross down the road.

(5-11-18 Tr. at 22-23).

           By emails dated May 14, 2018, both Piscaer and Patel

made requests for the documents in issue to the Guernsey Manager

and to EEA UK.   Both entities refused to grant Piscaer and Patel

access to the documents.   Specifically, the Guernsey Manager

responded to each of the individual defendants as follows:

          We start from the position that the documents you refer
          to are the property of the Company. We do not consider
          that you have any legal right to take possession of the
          Company's documents for the purposes of use in litiga-
          tion brought against you personally. Any such produc-

                                 6
          tion would amount, in our view, to misappropriation.
          As explained in a signed declaration of Martyn Roussel
          on 18 April 2018, the Company has determined not to
          permit you to access documents held by the Company for
          the purpose of giving disclosure in the proceedings.
          That remains the case.

          Further we note that the Company is under a contractual
          obligation to EEA Life Settlements Fund PCC Limited
          (the "Fund", and various of the Fund's subsidiaries),     "
          pursuant to the Management Agreement of 30 April 2010,
          as amended from time to time. The Management Agreement
          provides that the Company shall use its best endeavours
          to prevent disclosure by its officers, employees or
          agents of documents relating to the affairs of the
          Fund. There is no exemption to that requirement which
          applies in this case.

          The Company has decided to restrict your access to
          documents preceding October 2017.   This decision has
          been taken in view of the Company's contractual obliga-
          tions, and your request, notwithstanding the above, to
          access the Company's documents.   The restriction will
          take effect from the date of this email.

(Coventry's June 12 Ltr., Ex. 20).   EEA UK's response to each of

the individual defendants was substantially the same.

          Coventry has now raised the issue again, seeking

sanctions against the individual defendants and an Order compel-

ling EEA Life to produce documents in the possession of the

Guernsey Manager.

          Coventry claims that Piscaer and Patel have access to

documents in the actual possession of the Guernsey Manager and

EEA UK as a result of their positions as officers and/or direc-

tors of each entity.

          Coventry claims that EEA Life has the practical ability

to produce documents in the actual possession of the Guernsey

                                7
Manager pursuant to its management agreement with the Guernsey

Manager.   Specifically, Coventry relies on the following language

in the management agreement to support its conclusion that EEA

Life has the right to the Guernsey Manager's documents.

     6     Administrative and Secretarial Responsibilities

           During the continuance of this Agreement the Manager
           shall:

                          *    *        *
                (d)       permit the Directors, Auditors, the
                Custodian and the employees and agents for the
                time being of a Group Entity to inspect such ac-
                counts, books, records, statements, the register
                of members of the relevant Group Entity and pro-
                vide such persons with such information, explana-
                tions and assistance as they may reasonably re-
                quire in connection therewith.

                           *   *        *

     7     Investment Management Responsibilities

           During the continuance of this Agreement the [Guernsey]
           Manager shall:

                           *    *       *

                (c)   at all times give promptly to the Directors
                      and/or the Custodian all such information and
                      explanations as the Directors and/or the
                      Custodian may require with respect to a Group
                      Entity's Investment Assets and render written
                      reports of the composition of the portfolio
                      and borrowings of each Group Entity as often
                      as the Directors and/or Custodian shall rea-
                      sonably require;

                (d)   in carrying out its duties as investment
                      manager hereunder, observe and have regard
                      to:

                                        *   *   *

                                    8
                      (v)     any directions provided by the Directors
                              of the relevant Group Entity.

(Coventry's June 12 Ltr., Ex. 1 at 8-9, 12-14).


III.    Analysis


            Rule 34 of the Federal Rules of Civil Procedure re-

quires a party to produce documents and other tangible objects

that are within the party's "possession, custody or control."

Tiffany (NJ) LLC v. Oi Andrew, 276 F.R.D. 143, 147 (S.D.N.Y.

2011)   (collecting cases), aff'd sub nom., Tiffany (NJ) LLC v.

Andrew, 10 Civ. 9471 (WHP), 2011 WL 11562419 (S.D.N.Y. Nov. 14,

2011)   (Pauley, D.J.).     A document or tangible object is within a

party's control if the party has the practical ability to obtain

the document or object.       In re NTL, Inc. Sec. Litig., 244 F.R.D.

179, 195 (S.D.N.Y. 2007)      (Peck, M.J.)   ("Under Rule 34, control

does not require that the party have legal ownership or actual

physical possession of the documents at issue; rather, documents

are considered to be under a party's control when that party has

the right, authority, or practical ability to obtain the docu-

ments from a non-party to the action."        (internal quotation marks

and citations omitted)), aff'd sub nom., Gordon Partners v.

Blumenthal, 02 Civ. 7377 (LAK), 2007 WL 1518632 (S.D.N.Y. May 17,

2007)   (Kaplan, D.J.).     A party also has control over material

that it has a legal right to obtain.         S.E.C. v. Strauss, 09 Civ.

4150 (RMB) (HBP), 2009 WL 3459204 at *7 (S.D.N.Y. Oct. 28, 2009);

                                     9
United States v. Stein, 488 F. Supp. 2d 350, 361, 363        (S.D.N.Y.

2007)   (Kaplan, D.J.); In re NASDAQ Market-Makers Antitrust

Litig., 169 F.R.D. 493, 498, 530 (S.D.N.Y. 1996)        (Sweet, D.J.).

"The burden of demonstrating that the party from whom discovery

is sought has the practical ability to obtain the documents at

issue lies with the party seeking discovery."        Tiffany (NJ) LLC

v. Qi Andrew, supra, 276 F.R.D. at 148; accord In re Namenda

Direct Purchaser Antitrust Litig., 15 Civ. 7488        (CM) (JCF), 2017

WL 3822883 at *6 (S.D.N.Y. Aug. 30, 2017)        (Francis, M.J.); Golden

Trade S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 525 n.7

(S.D.N.Y. 1992)     (Dolinger, M.J.)    ("In the face of a denial by a

party that it has possession, custody or control of documents,

the discovering party must make an adequate showing to overcome

this assertion.") .     "Accordingly, where discovery is sought from

an entity for documents in the physical possession of another,

affiliated entity,     '[i]t is the discovering party's burden to

demonstrate that the requested entity has either the legal right

or the practical ability to obtain the documents in question from

their custodian.'"      In re: Application of Passport Special

Opportunities Master Fund, LP for an Order Compelling Compliance

with a Subpoena Issued to Deloitte Touche Tohmatsu Ltd. Pursuant

to 28 U.S.C.   §   1782, 16 Misc. 33    (PAE), 2016 WL 844833 at *4

(S.D.N.Y. Mar. 1, 2016)     (Engelmayer, D.J.), quoting In re Nortel

Networks Corp., Sec. Litig., 01 Civ. 1855 (RMB) (MHD), 2004 WL


                                       10
2149111 at *2 (S.D.N.Y. Sept. 23, 2004)      (Dolinger, M.J.).    11   [A]

party is not obliged to produce, at the risk of sanctions,

documents that it does not possess or cannot obtain."

Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 138 (2d

Cir. 2007)

             Although the "practical ability" to obtain a document

is one of the tests for control, the concept has limits.         A party

does not have the practical ability to obtain a document if the

party could obtain the document only by committing a tort or a

crime.   While cleaning person may have the practical ability to

obtain documents in the offices he/she cleans by pilfering them,

no attorney would seriously argue that such documents are in the

cleaning person's "possession, custody or control."      The Federal

Rules of Civil Procedure exist to facilitate the administration

of justice.    An interpretation of the Rules that would require a

party to commit a tort or crime in order to comply with discovery

obligations is antithetical to that purpose.      See Societe

Internationale Pour Participations Industrielles et Commerciales,

S.A. v. Rogers, 357 U.S. 197, 211 (1958)     ("It is hardly debatable

that fear of criminal prosecution constitutes a weighty excuse

for nonproduction .        • 11 ) • 1




     1
      For reasons that are explained elsewhere, the French
Blocking statute is unique and constitutes an exception to the
principle set out above.   See generally In re Vivendi Universal,
S.A. Sec. Litig., 02 Civ. 5571 (RJH) (HBP), 2006 WL 3378115 at *3-
                                                    (continued ... )

                                        11
               A contractual right to obtain a document is also

frequently found to be a basis for concluding that a document is

within a party's possession custody or control.          Chevron Corp. v.

Salazar, 275 F.R.D. 437, 447 (S.D.N.Y. 2011)       ("'Control' is

construed broadly to encompass documents that the respondent has

'the legal right, authority or practical ability to obtain

upon demand.'")       (Kaplan, D.J.), quoting Dietrich v. Bauer, 244

F.R.D. 179, 195 (S.D.N.Y. 2001)       (Sweet, D.J.); In re Flagg

Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 180 (S.D.N.Y.

2006)       (Conner, D.J.); 2 Michael Silberberg, Edward M. Spiro &

Judith L. Mogul, Civil Practice in the Southern District of New

York§ 21:4 at 248 (2017-2018 ed.); SB Charles A. Wright, Arthur

R. Miller, Richard L. Marcus, Federal Practice       &   Procedure§ 2210

at 149 (2010).       However, that concept also has limits.    As

explained by the Honorable Loretta A. Preska, United States

District Judge:

               In the context of discovery pursuant to Rule 34 of the
               Federal Rules of Civil Procedure, "control" can be
               found where a party (1) is legally entitled, or (2) has
               the practical ability, to acquire the documents.
               While the test frequently is stated such a way that it
               might be interpreted as disjunctive ("legal entitlement
               or practical ability"), it cannot be the case that
               legal entitlement alone is sufficient to find control
               where the subpoenaed party makes a showing that it


        1
      ( • • • continued)
*4 (S.D.N.Y. Nov. 16, 2006); Compagnie Francaise d'Assurance Pour
le Commerce Exterieur v. Phillips Petroleum Co., 105 F.R.D. 16,
30 (S.D.N.Y. 1984) (Keenan, D.J.); Bodner v. Banque Paribas, 202
F.R.D. 370, 375 (E.D.N.Y. 2000).

                                     12
            lacks the practical ability to obtain access to docu-
            ments.  It appears that this disjunctive construction
            conceals an underlying assumption that legal entitle-
            ment to documents necessarily brings with [it] the
            practical ability to acquire those documents and over-
            looks the possibility that a party could have a legal
            entitlement but nonetheless lack the practical ability
            to exercise that right. As a matter both of logic and
            of law, the ability to obtain or access documents must
            be the sine qua non of "control"; a clearer statement
            of the rule therefore might read:  "control can be
            found where a party has the practical ability to ac-
            quire or access documents by (1) legal entitlement or
            (2) any other means."

In re Application of Potanina, 14 Misc. 31 (LAP), 2015 WL 4476612

at *l (S.D.N.Y. June 30, 2015)   (inner quotations and citations

omitted).

            In M'Baye v. New Jersey Sports Prod., Inc., 05 Civ.

9581 (DC), 06 Civ. 3439 (DC), 2008 WL 1849777 (S.D.N.Y. Apr. 21,

2008), defendants sought dismissal of the action based on plain-

tiff's failure to comply with an order to produce documents.

With respect to documents in the possession of third parties, the

production order in M'Baye, like the production order in this

case, ordered M'Baye to "take all actions within his legal rights

and practical ability to compel the production of such documents"

by the third party.    2008 WL 1849777 at *l.   In response to calls

and correspondence from plaintiff and his attorney, the third

party produced some, but not all, of the documents in issue.       The

Honorable Denny Chin, the United States District Judge, now

United States Circuit Judge, denied the motion to the extent it

sought dismissal of the action, stating:

                                 13
                First, I am not persuaded that M'Baye has acted
          wilfully or in bad faith.   To the contrary, I conclude
          that M'Baye does not have possession, custody, or
          control of the documents in question, and that he has
          acted diligently to try to obtain them.    [M'Baye's
          attorney] made diligent efforts to obtain the documents
          from [the third party], but [the third party's] emails
          show that he was being very difficult, apparently
          because he believed he was slighted somehow by M'Baye's
          promoter. M'Baye went so far as to engage a Swiss
          lawyer to write a demand letter to [the third party].
          M'Baye's inability to obtain more documents from [the
          third party] after these efforts shows that he does not
          have control over them.   See Chaveriat v. Williams Pine
          Line Co., 11 F.3d 1420, 1427 (7th Cir. 1993) (" [T]he
          fact that a party could obtain a document if it tried
          hard enough and maybe if it didn't try hard at all does
          not mean that the document is in its possession, cus-
          tody, or control; in fact it means the opposite.").

                           *    *        *

               Defendants seem to suggest that M'Baye has vio-
          lated the Court's order because he has done nothing
          further in Switzerland since his Swiss counsel wrote
          the demand letter to [the third party].     . It was
          not my intent, however, to order M'Baye to sue [the
          third party] in Switzerland to obtain the documents.
          In my view, M'Baye has made reasonable, good faith
          efforts to obtain the documents from [the third party].
          I note that if defendants really believe these docu-
          ments are so important, they may themselves seek to
          compel [the third party] to produce them.  See
          Shcherbakovskiy, 490 F.3d at 138.

2008 WL 1849777 at *4. 2   See also Shcherbakovskiy v. Da Capo Al

Fine, Ltd., supra, 490 F.3d at 138 ("We also think it fairly

obvious that a party also need not seek such documents from third

parties if compulsory process against the third parties is

available to the party seeking the documents.    However, if a


     2
      Judge Chin reserved decision on the whether the lesser
sanction of an adverse inference instruction would be imposed.

                                    14
party has access and the practical ability to possess documents

not available to the party seeking them, production may be

required."    (emphasis added)); Searock v. Stribling, 736 F.2d 650,

653-55 (11th Cir. 1984)    (reversing dismissal of counterclaim as a

sanction for defendant's failure to produce documents in posses-

sion of third party where defendant made diligent, but unsuccess-

ful, efforts to obtain the documents).

             In light of the foregoing authorities, I conclude that

plaintiff's motion should be denied as to both the individual

defendants and EEA Life.    Assuming, without deciding, that the

individual defendants and EEA Life have the legal right to obtain

the documents in issue from the Guernsey Manager and EEA UK, the

record demonstrates that each has attempted to obtain the docu-

ments from the Guernsey Manager and EEA UK and each has been

rebuffed.    The Guernsey Manager and EEA UK have now terminated

the individual defendants' access to the documents in issue, and

the individual defendants cannot now access the documents for any

purpose.     Prior to that, the Guernsey Manager and EEA UK advised

that they would consider any attempt by the individual defendants

to produce the documents in this litigation to be an act of

misappropriation.    As noted above, the Federal Rules of Civil

Procedure cannot rationally be construed to require the commis-

sion of tortious acts.




                                  15
          Although plaintiff claims, without any evidence, that

the individual defendants, by virtue of their alleged positions

with the Guernsey Manager and EEA UK, engineered their lack of

access to the documents in the possession of these entities, the

record is to the contrary.     Counsel for the individual defendants

has represented that they took no part in the decisions of the

Guernsey Manager and EEA UK to deny them access to the documents

(Letter from Mark J. Hyland, Esq. to the undersigned, dated June

19, 2018 (D.I. 70) at 8).    Although I understand why plaintiff is

suspicious of this representation, plaintiff's suspicions cannot

satisfy its burden of proof.

          With respect to EEA Life, it may be that Coventry's

interpretation of the management agreement is correct and perhaps

EEA Life does have the contractual right to obtain the documents

in issue from the Guernsey Manager.    The record, however, demon-

strates that the Guernsey Manager rejects such an interpretation

and has refused to make the documents available to EEA Life.     The

only mechanism by which the competing interpretations could be

tested would be an action by EEA Life against the Guernsey

Manager to compel production pursuant to the management agree-

ment.   Neither Coventry's research nor my own has found any case

in which a party or a witness was required to institute litiga-

tion against a third party to obtain documents.




                                  16
             Denial of plaintiff's motion does not leave plaintiff

without a remedy.    As defendants have pointed out, plaintiff is

free to seek the documents in issue through a request pursuant to

the Hague Convention.     I appreciate that a Hague Convention

request can be time consuming, but that fact will not confer

control of the documents in issue on the individual defendants or

EEA Life.     In addition, requiring the defendants to commence

litigation in the United Kingdom to obtain the documents -- a

result that is unsupported by any case -- would also be time

consuming.

             The principal cases cited by plaintiff in support of

its application are all distinguishable.     In Chevron Corp. v.

Donziger, 296 F.R.D. 168 (S.D.N.Y. 2013)    (Kaplan, D.J.), there

was a factual finding that the party who claimed an inability to

produce the documents actually controlled the third parties who

were refusing to make the documents available.     296 F.R.D. at

210-12.     In this case there is an unrebutted representation that

the individual defendants played no role in the decisions by the

Guernsey Manager and EEA UK to deny the individual defendants

access to the documents.     Similarly, in In re Flagg Telecom

Holdings, Ltd. Sec. Litig., supra, 236 F.R.D. 177, there was no

evidence that the non-party whose documents were sought had

refused to produce them to the party who was the subject of the

discovery request.     Here, there is documentary evidence corrobo-


                                  17
rating the refusal of the Guernsey Manager and EEA UK to make the

documents available to the individual defendants and EEA Life.

Finally, plaintiff's reliance on Royal Park Inv. SA/NV v. Deut-

sche Bank Nat'l Tr. Co.,     14 Civ. 4393   (AJN) (BCM)   (S.D.N.Y. May

15, 2018)   (slip op.)   (Moses, M.J.), is also misplaced.     The issue

in that case was an assignee's obligation to produce relevant

documents of the assignor.     In ordering production and condition-

ally imposing sanctions, the Honorable Barbara Moses, United

States Magistrate Judge, relied on a long line of cases holding

that it would be unfair to permit the owner of claim escape its

discovery obligations by the simple expedient of assigning the

claim.   As explained in JP Morgan Chase Bank v. Winnick, 228

F.R.D. 505, 506 (S.D.N.Y. 2005)     (Lynch, then D.J., now Cir. J.):

            It is both logically inconsistent and unfair to allow
            the right to sue to be transferred to assignees of a
            debt free of the obligations that go with litigating a
            claim.  If the plaintiff's theory carried the day, the
            assignor would be able to assign a claim more valuable
            than it could ever have, because its claim, if pursued
            by the assignor, would entail certain obligations that,
            when assigned, would magically disappear.

There was no assignment of a claim in this case, and, therefore,

the fairness considerations that existed in Royal Park are not

present here.

            The individual defendants and EEA Life cannot use their

inability to obtain the documents as both as a shield and a

sword.   Unless plaintiff is able to obtain documents from the

Guernsey Manager and EEA UK, defendants are precluded from using

                                   18
any documents from these entities with respect to a motion or at

trial.   Even if some documents from the Guernsey Manager or EEA

UK have been produced, permitting defendants to use those docu-

ments while the Guernsey Manager and EEA UK are resisting com-

plete production, creates a risk that the documents that have

been produced are "cherry picked" and do not tell the entire

story.   If defendants believe that the Guernsey Manager or EEA UK

have documents relevant to their defenses, they also have the

option of seeking discovery pursuant to the Hague Convention.

          Finally, I have considered plaintiff's request for an

adverse inference instruction as a sanction and conclude that it

is not appropriate.   The individual defendants and EEA Life have

complied with my prior Orders directing them to attempt to obtain

the documents and there really is no evidence that their failure

to obtain the documents was in intentional or even the product of

recklessness or negligence.


IV.   Conclusion


          Accordingly, for all the foregoing reasons, plaintiff's

application for an order compelling the individual defendants to

produce documents and for sanctions is denied in all respects. In

addition, unless the Guernsey Manager and EEA UK make a complete




                                19
production of documents in this matter, defendants are precluded

from using any documents from either.

Dated:   New York, New York
         January 24, 2019

                                     SO ORDERED




                                     HENRYPI
                                     United States Magistrate Judge

Copies transmitted to:

All Counsel




                                20
